IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT KNOXVILLE

                         MARCH 1997 SESSION               FILED
                                                            April 21, 1997

                                                         Cecil Crowson, Jr.
                                                          Appellate C ourt Clerk
NORWOOD BRADY,                     )
                                   ) C.C.A. No. 03C01-9604-CR-00166
      Appellant,                   )
                                   ) Hamilton County
V.                                 )
                                   ) Honorable Douglas A. Meyer, Judge
                                   )
STATE OF TENNESSEE,                )
                                   ) (Post-Conviction)
      Appellee.                    )




FOR THE APPELLANT:                    FOR THE APPELLEE:

Johnny D. Houston, Jr.                John Knox Walkup
Attorney at Law                       Attorney General & Reporter
Suite 202, Flatiron Building
707 Georgia Avenue                    Timothy F. Behan
Chattanooga, TN 37402                 Assistant Attorney General
                                      Criminal Justice Division
                                      450 James Robertson Parkway
                                      Nashville, TN 37243-0493

                                      William H. Cox III
                                      District Attorney General

                                      Leland Davis
                                      Assistant District Attorney General
                                      600 Market Street, Suite 310
                                      Chattanooga, TN 37402



OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge
                                           OPINION


        The appellant, Norwood Brady, was indicted for first degree murder. He

pled guilty to the lesser offense of second degree murder. 1 He received a fifty-

year sentence.



        The appellant filed a petition for post-conviction relief alleging that he

received ineffective assistance of counsel which resulted in an involuntary and

unknowing plea. In his petition he claimed his trial counsel was ineffective for

failing to allow him to participate in his defense and for failing to adequately

explain the consequences of his guilty plea. After a hearing, the trial court

dismissed the petition finding the appellant's trial counsel effective and the

appellant's plea knowing and voluntary. He appeals the dismissal of his petition.

Upon review, we affirm.



        In order for the appellant to be granted relief because of ineffective

assistance of counsel, he must establish that the advice given or the services

rendered were not within the competence demanded of attorneys in criminal

cases and that, but for his counsel’s deficient performance, the result of his trial

would have been different. Strickland v. Washington, 466 U.S. 668 (1984).

This two-part standard, as it applies to guilty pleas, is met when the appellant

establishes that, but for his counsel’s error, he would not have pled guilty and

would have insisted on a trial. Hill v. Lockhart, 474 U.S. 52, 59 (1985).



        The appellant testified at the post-conviction hearing that he was not

allowed to participate in his defense and was not properly advised of the terms of

his guilty plea. Furthermore, he claimed he could not read and did not

understand what he was signing. 2 The appellant's trial counsel testified that he


        1
        The appellan t was classified as a Range II offend er. As part of the plea a greement,
however, he a greed to be senten ced as a Rang e III persistent offende r.

        2
          The appellant testified that, although he had a twelfth-grade education, he could not read at
the time he entere d his guilty plea. He stated that he learned to read in prison.

                                                  -2-
met with the appellant on several occasions and allowed him to make the

decision on whether to plead guilty or go to trial. Furthermore, he stated that he

was never informed about the appellant's inability to read. He stated that

regardless of the appellant's reading ability, he orally explained the plea

agreement to the appellant and felt confident he understood its consequences

and voluntarily chose not to proceed to trial.



       The hearing judge found that the appellant's trial counsel fully informed

and advised him during plea negotiations. Moreover, the hearing judge felt that

the appellant was not credible. He stated that he did not find the appellant's

allegations to be "true at all."



       The factual findings of the trial court in post-conviction proceedings are

conclusive on appeal unless this Court finds that the evidence preponderates

against the judgment. Butler v. State, 789 S.W.2d 898, 899 (Tenn. 1990). We

find nothing in the record that does so. The appellant has not met his burden.



AFFIRMED




                                                 __________________________
                                                 PAUL G. SUMMERS, Judge


CONCUR:




                                         -3-
______________________________
JOHN H. PEAY, Judge




______________________________
CORNELIA A. CLARK, Special Judge




                                   -4-